Citation Nr: 0216915	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
herniated nucleus pulposus, L5-S1.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran was originally represented 
by The American Legion at the time her appeal was certified 
to the Board in September 2002.  The veteran submitted a 
request to the Board to change her representative in October 
2002.  The veteran submitted an executed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of Disabled American Veterans in 
October 2002.  This action was timely under 38 C.F.R. 
§ 20.1304(a) (2002) and served to rescind the prior 
designation of The American Legion as her representative.  
Accordingly, the Board will recognize Disabled American 
Veterans as the veteran's authorized representative.


REMAND

The veteran originally perfected her appeal in this case in 
August 2000.  She requested that she be afforded a hearing 
before the Board in Washington D.C.  Such a hearing was 
scheduled for January 27, 2003, and the veteran was notified 
of the hearing by way of a letter dated in September 2002.

As noted in the Introduction, the veteran's case was 
certified on appeal to the Board in September 2002.  She 
submitted correspondence to the Board in October 2002 

wherein she indicated that she would not be able to attend 
her scheduled hearing.  The veteran requested that she be 
afforded a videoconference hearing instead.  The veteran's 
request for a new hearing was submitted within the 90-day 
period following certification of her appeal.  38 C.F.R. 
§ 20.1304(a).

In light of the foregoing, the case must be REMANDED to the 
RO to schedule a videoconference hearing prior to any 
further action by the Board.

The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board, and notified of the 
hearing date.  The claims files should 
be made available to her representative 
in advance of the hearing so that 
preparation may be undertaken.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until she 
is notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

